Title: To James Madison from Tobias Lear, 29 March 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


29 March 1802, Cap Français. No. 23. Transmits copies of his dispatches of 28 Feb. and 22 Mar., since which one warship and two frigates have arrived from France with troops. “Nothing more has occurred respecting Louisiana. That it is ceded to France is true and that part of the forces sent out are intended [for] that country there is no doubt but I are still of opinion that if they touch here there will be employment for the troops in the island for some time to come.” Neither the general in chief nor Villaret has returned. “I am very desireous of seeing the General in Chief [Leclerc] on many accounts; but I cannot venture to go to Port au Prince … lest he should arrive here in my absence. As he made no Arrangements for issuing the Bills on France, which were to be in part payment for the Cargoes bought,… the Vessels which have delivered their Cargoes return home, and have left this business to be settled by their Agents. This is a serious inconvenience.” Although an embargo formally exists, “every Vessel obtains permission to depart.” On 28 Mar. the prefect [Bénézech] issued orders to the customhouse to admit no American vessel without Lear’s certification that it is American property nor to allow departure without his passport. Has received the original of JM’s 26 Feb. letter with commissions for himself, Caldwell, and Dandridge; “to these Gentln. I have written, and communicated the instructions in your letter respecting the conduct to be observed by our Consuls &c.—but I retain the Commissions until I can have an interview with the Genl. in Chief.” In all their communications, the prefect and General Boyer express “the most friendly sentiments towards the Am. Commerce.” A British frigate arrived 28 Mar., and the captain and officers received “every possible mark of attention and respect”; a French frigate sent from Cap Français to Jamaica some weeks ago received similar treatment. “I have invited the Prefect, Genl. Boyer, and the principal Officers in the land and sea service to dine with me tomorrow; and I hope all differences & irritations which have taken place here, between the Citizens of the two nations, will subside.” In a postscript of 30 Mar. reports “a pretty severe engagement yesterday about ten miles from hence” between blacks reportedly led by Christophe and newly arrived French troops, in which the former are supposed to have lost more than four hundred men. “Accounts from the South say that Genl. Desselin (the blk. Genl.) has been obliged to abandon a strong hold, which he had near St. Marc’s, after losing 800 men. We do not know exactly where Toussaint is.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4); FC (ibid.). RC 4 pp.; in a clerk’s hand, except for Lear’s signature and postscript; docketed by Brent. Italicized words are those encoded by Lear and decoded here by the editors using a key from the Lear family papers (owned by Stephen Decatur, Garden City, N.Y., 1958). RC decoded interlinearly by JM. Duplicate copy (ibid.) bears an additional postscript, dated 2 Apr., reporting Admiral Villaret’s return from Port-au-Prince and adding: “as I find that the Genl. in Chief will remain for some time in that quarter, I have determined to sail tomorrow morning for that place.… In consequence of the meeting between the Genl. in Chief and the Admiral, it seems the Ships, which I mentioned in my letters wd. go to the U. States, will go to France.” Extract from RC printed in National Intelligencer, 18 [19] Apr. 1802.



   
   “Am” in FC.



   
   A full transcription of this document has been added to the digital edition.

